On the trial, it appeared, that the defendant in the present action had, on the 25th of September, 1835, warranted the plaintiff in a plea of debt "due by book account," for the sum of one hundred dollars, and obtained a judgment before a single justice, for eighty-six dollars and seventy-five cents, and cost. Upon this judgment the defendant had an execution issued, which was satisfied. The plaintiff, on the 5th of January, 1836, warranted the defendant for fifty dollars in assumpsit for money had and received to his use; it being part of the money which he had paid the defendant on the judgment above-stated.
The plaintiff contended, that the judgment rendered against him, for eighty-six dollars and seventy-five cents, "due by book account," was null and void, being for a sum beyond the jurisdiction of a justice; but his Honor was of opinion, that the judgment was not void; and the plaintiff was thereupon nonsuited, and appealed.
— The law gives jurisdiction to a single justice, for any sum under one hundred dollars, if due by signed account. The judge could not judicially know, that the sum of eighty-six dollars and seventy-five cents, for which the judgment was rendered, (and said to be due *Page 540 
by a book account,) was in fact due by an open account. The words "bookaccount," do not carry with them any definite legal import or meaning; they may, for what we know, comprehend a signed account. In McFarland v. Nixon, 4 Dev. Rep. 141, this Court, said, "it must be intended, that the plaintiff alleges his claim to be one of which the justice had jurisdiction; and therefore it cannot be otherwise understood than for a debt due by signed account. The warrant being the plaintiff's declaration, no evidence could be rightly received by the justice which did not sustain it." Now we cannot see, from any thing in this case, that the evidence exhibited before the justice did not sustain the warrant; we cannot see, or legally and judicially understand, that the book account was not a signed account. We must take it (from the case made,) that the justice did have jurisdiction, as the negative is not shown. The judgment must be affirmed.
PER CURIAM.                           Judgment affirmed.